DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 15, 17, and 18 and the cancellation of claims 6, 7, 9-11, 13, 14, 20, and 21 in the response filed 12/30/2020 is acknowledged.
Claims 1-4 and 15-18 are now pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments on p. 8-9 and 10-11 regarding Giori and/or Su failing to disclose or teach the newly added limitations regarding the 5 inch thickness, the material of the cushioning material, the material of the elongated piece, and the height of the elongated piece are moot in view of new references Miller and Hernandez, which have been provided to address these limitations. Applicant argues on p. 9-10 that Giori’s cover 28 is not disclosed as being removably attached to the elongated piece and/or the cushioning material. However, Giori’s cover 50 is being interpreted as the claimed cover, as described in col. 4, line 64-col. 5, line 1 of Giori, which is removable. Applicant’s arguments on p. 11-13 with respect to Hauptmann and Stangler have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  “a height” in line 13 of each claim should be amended to recite --the height--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the claim recites the limitation “a height of the elongated piece is greater than 1 1/2 feet” in line 13 of each claim. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification states that the elongated piece can be 12”-16” high (p. 12, line 17), or 6”-24” high (p. 15, lines 2-4), but does not indicate anywhere that the height can be greater than 24”. According to MPEP 2163.05, “[i]n the decision in In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range”. 
Regarding claims 2-4, 15, 16, and 18, the claims are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claims 1 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giori et al. US 6,038,722 (first embodiment) in view of Miller US 6,807,694 B1 further in view of Hernandez et al. US 6,324,710 B1 and Giori et al. US 6,038,722 (second embodiment).
Regarding claim 1, Giori (first embodiment) discloses a therapeutic device 10 for supporting an entire body of a user (fig. 2 and col. 1, lines 5-7, device 10 being a mattress, which is capable of being therapeutic by providing rest), the therapeutic device 10 comprising: no more than one unitary elongated piece 14 upon which the user can place an upper or lower extremity to reduce symptoms of at least one of edema, an upper respiratory disorder, and a sleep apnea in the user (fig. 1 and col. 3, lines 23-24, head support section 14 is shown being elongated in the direction from the left to right arm, and the user is placing an upper extremity allowing the user to hold their upper or lower extremity between 8” to 12” above their heart line; for example, the user can sit on the elongated piece 14 and hold their hand up such that the tip of their hand is between 8” to 12” away from their heart; in other words, whatever the height of the elongated piece 14, the space above it would allow the user to hold an upper or lower extremity between 8” to 12” above their heart line); a substantially flat, cushioning material 16/18 upon which the user can place the body of the user which is not resting on the elongated piece 14 (fig. 2 and col. 3, lines 17-26, the rest of the body of the user that is not on the head section 14 is shown resting on the remainder of the support sections 16/18), wherein the elongated piece 14 situated at the distal end of the therapeutic device 10 is connected to the cushioning material 16/18 that extends to a proximal end of the therapeutic device 10 (fig. 2, the proximal end being the terminal end of the device shown at the feet of the user, opposite the distal end; col. 3, lines 20-22, the support sections 14/16/18 are interconnected), wherein the elongated piece 14 is configured to have a tear-drop profile shape (fig. 2), and wherein the elongated piece 14 is rolled upon the cushioning material 16/18 to reduce a length of the cushioning material 16/18 for storage of the therapeutic device 10 (fig. 6 and col. 6, lines 33-52, the device folded up as shown to minimize the length for storage; please note, Cambridge Dictionary defines roll as “to fold over a piece of clothing or material to make it shorter”), and a cover 50 configured to envelope the elongated piece 14 and/or the cushioning material 16/18 
Giori (first embodiment) is silent on the cushioning material being 5 inches thick, wherein the cushioning material comprises silk, wool, satin, leather, velvet, denim, and/or chino, wherein a material of the elongated piece comprises latex foam, nylon foam, Styrofoam, or fabric padding.
However, Miller teaches a mattress (figs. 1 and 2 and col. 1, lines 45-46) comprising a pad that is 5 inches thick (col. 3, lines 25-27), wherein the padding of the mattress is made of denim (fabric padding) (col. 3, lines 9-13 and 24-27, the mattress core comprises a cotton pad made of denim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cushioning material of Giori (first embodiment) to be 5 inches thick, as taught by Miller, because 5 inches may be considered an adequate thickness for providing a cushioning effect on the body without being too bulky; further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the cushioning material and material of the elongated piece of Giori (first embodiment) to comprise denim (which is also fabric padding), as taught by Miller, because denim padding is more environmentally friendly (col. 3, line 10, recycled post-industrial denim) than foam, which is the material used in Giori’s cushioning material and elongated piece, as described in col. 3, lines 50-54 of Giori.
Giori (first embodiment) in view of Miller is silent on a height of the elongated piece being greater than 1 1/2 feet.
However, Hernandez teaches an analogous device 10’ for supporting the body (fig. 5 and col. 3, lines 35-40, a foam support device for a person in a prone position, similar to Giori, which shows in fig. 1 the user in a prone position) comprising a height of an elongated piece being greater than 1 1/2 feet (please see annotated fig. A, which shows the elongated piece 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dimensions of the elongated piece of Giori (first embodiment) in view of Miller such that a height of the elongated piece is greater than 1 1/2 feet, as taught by Hernandez, so that there is additional elevation of the chest of the patient when in a prone position (col. 3, lines 35-40) to minimize the lumbar lordosis of the spinal column (col. 3, lines 44-46).
Giori (first embodiment) in view of Miller further in view of Hernandez is silent on the elongated piece being removably connected to the cushioning material.
However, Giori (second embodiment) teaches an analogous elongated piece 14a being removably connected to an analogous cushioning material 16a (fig. 7 and col. 6, line 65-col. 7, line 37, elongated piece 14a, which is stated as being constructed largely in the manner of elongated piece 14, can be disconnected from cushion 16a via snap elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elongated piece of Giori (first embodiment) in view of Miller further in view of Hernandez to be removably connected to the cushioning material, as taught by Giori (second embodiment), so that “the individual cushioned sections can be detached from one another completely for transportation and storage by simply disengaging the interconnected snap fasteners” (col. 7, lines 31-34); thus, if the user would rather disengage the cushioned sections for storage instead of rolling the device up, he/she would have that option (please note that the disconnectability of the cushions via the snaps do not prevent the device from being rolled up); furthermore, disconnection of each cushion would allow separate cleaning and/or replacement of each part.

    PNG
    media_image1.png
    504
    589
    media_image1.png
    Greyscale

Regarding claim 2, Giori (first embodiment) in view of Miller further in view of Hernandez and Giori (second embodiment) discloses the claimed invention as discussed above.
Giori (first embodiment) further discloses the therapeutic device 10 being configured to be placed on a bed, a couch, or a floor (col. 5, lines 7-8, the ground/floor).
Regarding claim 3, Giori (first embodiment) in view of Miller further in view of Hernandez and Giori (second embodiment) discloses the claimed invention as discussed above.
Giori (first embodiment) further discloses the therapeutic device 10 being stationary when in use as a result of the body of the user being placed on the cushioning material 16/18 and the elongated piece 14 (figs. 1 and 2, the device 10 can be stationary when in use due to the weight of the user’s body).
Regarding claim 4, Giori (first embodiment) in view of Miller further in view of Hernandez and Giori (second embodiment) discloses the claimed invention as discussed above.

Regarding claim 15, Giori (first embodiment) in view of Miller further in view of Hernandez and Giori (second embodiment) discloses the claimed invention as discussed above.
Giori (first embodiment) in view of Miller is silent on the height of the elongated piece being 2 feet.
However, Hernandez further teaches the height of the elongated piece being 2 feet (col. 6, lines 46-47 and 51-52, height 40 can be up to 18 inches, and height 46 can be up to 6 inches; therefore, the total height of the elongated piece is 24 inches, or 2 feet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dimensions of the elongated piece of Giori (first embodiment) in view of Miller further in view of Hernandez and Giori (second embodiment) such that the height of the elongated piece is 2 feet, as taught by Hernandez, so that there is further elevation of the chest of the patient when in a prone position (col. 3, lines 35-40) to minimize the lumbar lordosis of the spinal column (col. 3, lines 44-46).
Regarding claim 16, Giori (first embodiment) in view of Miller further in view of Hernandez and Giori (second embodiment) discloses the claimed invention as discussed above.
Giori (first embodiment) in view of Miller is silent on said elongated piece being up to 10 feet across.
However, Hernandez further teaches said elongated piece being up to 10 feet across (fig. 5 and col. 6, lines 44-46, width 48 being between 6 and 36 inches, which is less than 10 feet).

Regarding claim 17, Giori (first embodiment) discloses a therapeutic device 12 for supporting an entire body of a user (fig. 2 and col. 1, lines 5-7, device 12 being a mattress, which is capable of being therapeutic by providing rest), the therapeutic device 12 comprising: a unitary elongated piece 14 upon which the user can place an upper or lower extremity to reduce symptoms of at least one of edema, an upper respiratory disorder, and a sleep apnea in the user (fig. 1 and col. 3, lines 23-24, head support section 14 is shown being elongated in width from left to right, and the user is placing an upper extremity upon it; depending on the specific physical attributes and functioning of the user’s body and the nature of the disorder, placing his/her upper or lower extremity on the support section 14 is capable of reducing symptoms of edema, an upper respiratory disorder, or sleep apnea), wherein the elongated piece 14 is situated at a distal end of the therapeutic device 12 (fig. 2, the distal end being the terminal end of the device at curvature 27) and has a height that is adapted to allow the upper or lower extremity of the user to be between 8” to 12” above a heart line of the user (fig. 1, the height/thickness of the elongated piece 14 is capable of allowing the user to hold their upper or lower extremity between 8” to 12” above their heart line; for example, the user can sit on the elongated piece 14 and hold their hand up such that the tip of their hand is between 8” to 12” away from their heart; in other words, whatever the height of the elongated piece 14, the space above it would allow the user to hold an upper or lower extremity between 8” to 12” above their heart line); and a substantially flat, cushioning material 16/18 upon which the user can place the body of the user which is not resting on the elongated piece 14 (fig. 2 and col. 3, lines 17-26, the roll as “to fold over a piece of clothing or material to make it shorter”), and a cover 50 configured to envelope the elongated piece 14 and/or the cushioning material 16/18 (fig. 1 and col. 4, lines 55-56), wherein the cover 50 is removably attached to the elongated piece 14 and/or the cushioning material 16/18 (col. 4, line 64-col. 5, line 1).
Giori (first embodiment) is silent on the cushioning material being 5 inches thick, wherein the cushioning material comprises silk, wool, satin, leather, velvet, denim, and/or chino, wherein a material of the elongated piece comprises latex foam, nylon foam, Styrofoam, or fabric padding.
However, Miller teaches a mattress (figs. 1 and 2 and col. 1, lines 45-46) comprising a pad that is 5 inches thick (col. 3, lines 25-27), wherein the padding of the mattress is made of denim (fabric padding) (col. 3, lines 9-13 and 24-27, the mattress core comprises a cotton pad made of denim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cushioning material of Giori (first embodiment) to be 5 inches thick, as taught by Miller, because 5 inches may be considered an adequate thickness for providing a cushioning effect on the body without being too bulky; 
Giori (first embodiment) in view of Miller is silent on a height of the elongated piece being greater than 1 1/2 feet.
However, Hernandez teaches an analogous device 10’ for supporting the body (fig. 5 and col. 3, lines 35-40, a foam support device for a person in a prone position, similar to Giori, which shows in fig. 1 the user in a prone position) comprising a height of an elongated piece being greater than 1 1/2 feet (please see annotated fig. A, which shows the elongated piece being the portion of the device 10’ to the left of the vertical dividing line, along the axis 16; col. 6, lines 46-47 and 51-52, height 40 can be up to 18 inches, and height 46 can be up to 6 inches; therefore, the total height of the elongated piece is 24 inches, which is greater than 1 1/2 feet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dimensions of the elongated piece of Giori (first embodiment) in view of Miller such that a height of the elongated piece is greater than 1 1/2 feet, as taught by Hernandez, so that there is additional elevation of the chest of the patient when in a prone position (col. 3, lines 35-40) to minimize the lumbar lordosis of the spinal column (col. 3, lines 44-46).
Giori (first embodiment) in view of Miller further in view of Hernandez is silent on the elongated piece being removably connected to the cushioning material.
However, Giori (second embodiment) teaches an analogous elongated piece 14a being removably connected to an analogous cushioning material 16a (fig. 7 and col. 6, line 65-col. 7, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elongated piece of Giori (first embodiment) in view of Miller further in view of Hernandez to be removably connected to the cushioning material, as taught by Giori (second embodiment), so that “the individual cushioned sections can be detached from one another completely for transportation and storage by simply disengaging the interconnected snap fasteners” (col. 7, lines 31-34); thus, if the user would rather disengage the cushioned sections for storage instead of rolling the device up, he/she would have that option (please note that the disconnectability of the cushions via the snaps do not prevent the device from being rolled up); furthermore, disconnection of each cushion would allow separate cleaning and/or replacement of each part.
Regarding claim 18, Giori (first embodiment) in view of Miller further in view of Hernandez and Giori (second embodiment) discloses the claimed invention as discussed above.
Giori (first embodiment) further discloses the elongated piece 14 being capable of having lower or upper extremities with edema rest on it (fig. 1 illustrates a user’s upper extremities on the elongated piece 14; the user’s upper extremities are capable of having edema).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buttner US 3,498,605; Wood US 4,006,503; Jacobs US 4,905,330; Boland US 5,097,553.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786       

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786